Case 3:19-cv-01452-EMC Document 1-6 Filed 03/20/19 Page 1 of 2




               Exhibit 6
                                Case 3:19-cv-01452-EMC Document 1-6 Filed 03/20/19 Page 2 of 2
                                                                      Advertiser: Lysol                                                First Date: 08/13/18
                                                                      Product: Lysol Power                                             Source: BabyFirst TV
                                                                      Title: No Scrubbing                                              Length: 15
                                                                      Ad Code: LYSOCL-1678                                             New/Recut: New




(Music)                                                               (Woman adds Lysol to toilet)                                      WOMAN: That was surprisingly...




not terrible.                                                         VOICE OVER: Even without scrubbing.                              Lysol Power...




toilet bowl cleaner...                                                attacks tough limescale...                                       and rust stains to...

Text: *Cleaning Power vs. Clorox Regular Liquid Bleach on Limescale
and Rust Stains. Results after contact with product for 10 minutes,
followed by rinsing.




clean 10 times better than Clorox liquid                              Lysol, what it...                                                takes to protect.
bleach.                                                                                                                                (Fade Out)



                                  Creative Monitoring · Competitive Spending · Co-Op Tracking · Proof of Performance · Multicultural Advertising · International
                                                        52 Vanderbilt Ave, 16th Floor · New York, NY 10017 · (888) 813-2379 · Fax (212) 687-2405
                      This material may be used for internal review, analysis or research only. No part of this document may be reproduced, published, or publicly displayed in any form.
